Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the word “that that” in line 22 of claim 1 is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 6-8, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the absolute" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 is rejected for depending on rejected claim1.
Regarding claim 2, it is unclear which part of the measurement unit (current generator circuit, readout circuit, or baseline cancellation circuit) performs the limitation of “dynamically determine the factor by measuring the difference between the first and the second current.”
Regarding claim 6, it is unclear if the term “a body” in line 3 is the same as “a body” in line 2 of claim 1.
Regarding claims 7 and 8, it is unclear which part of the measurement unit (current generator circuit, readout circuit, or baseline cancellation circuit) performs the limitation of “acquire the measurement voltage…” 
Regarding claim 9, it is unclear which part of the measurement unit (current generator circuit, readout circuit, or baseline cancellation circuit) performs the limitation of “extract a baseline impedance…”
Regarding claim 10-12,  it is unclear which part of the measurement unit performs the following  limitations  “extract an impedance variant from the output voltage”, “the impedance variation representing a time variant impedance of the body”, “output a respiration signal based on the impedance variation”, and “output a cardiac signal based on the impedance variation.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art uncovered by the examiner is Hyunsoo Ha et al. (“A Bio-Impedance Readout IC with Frequency Sweeping from 1K to 1MHz for Electrical Impedance Tomography” 2017 Symposium on VLSI Circuit Digest of Technical Papers, hereinafter Hyunsoo). 
Hyunsoo discloses substantially the invention as claimed such as seen in (fig.1 block diagram in page 1) but failed to discloses  a baseline cancellation current circuit and wherein the baseline cancellation current circuit is configured to amplify the reference current by a factor to form the second current  and deliver it to the, wherein the factor is such that that the absolute value of the difference between the first and the second current is below a threshold during
the measurement of the bio-impedance, such that a baseline of the first current is
cancelled by the second current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Lee (US2017/0274579) discloses a device and a method for bioimpedance measurement (Title).
(b) Harpe et al (US2017/0071552) discloses bio-impedance spectroscopy system and method for bio-impedance measurement (Title).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D/            Examiner, Art Unit 3792    

/UNSU JUNG/            Supervisory Patent Examiner, Art Unit 3792